Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, entered 5 November 2020, have been acknowledged.
	Applicant’s amendments to claim 1 have been acknowledged.
	The inclusion of newly added claims 24 and 25 have been acknowledged.
	Currently, claims 1-25 are now pending.

Response to Arguments
	Argument:
	Farrell does not teach or suggest the “continuous” bite pads of amended independent claim 1. The alleged bite pads of Farrell’s base member 2 are not continuous, but rather are formed by a series of transverse frame members 15 with spaced openings therebetween.
	Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify Farrell’s base member 2 to include continuous bite pads. The invention of Farrell is directed to “an orthodontic appliance used to assist in the correcting the misalignment of teeth by applying correcting force to the teeth”. Farrell’s base member 2 is constructed to be resilient so that a 
	Including continuous bite pads would eliminate the resiliency and beneficial spring force provided by the base member 2’s latticed and open design.

Response:
	Argument is unpersuasive. The definition of “continuous” is as such (from Merriam Webster, https://www.merriam-webster.com/dictionary/continuous):
	Marked by uninterrupted extension in space, time, or sequence.
	Examiner notes that there is no further definition for “continuous” as defined by the applicant within the specification, including the claim language.
	The base member 2 as disclosed by Farrell indeed is formed by a series of transverse frame members 15 with spaced openings therebetween. However, this may still be considered continuous, as the transverse frame members 15 are interconnected at spaced intervals by the curved inner and outer longitudinal frame members (Paragraph 0035). 
	Further, because the bite pads may be considered continuous, the second point, wherein it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify 

Argument:
	New independent claim 24 specifies that “each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment”.
	Farrell in view of Gores teaches a bite pad with a hinged surface.
	However, the dentations 22 of Gores do not appear to impart any further flexibility and appear to function as mini shock absorbers.
	The dentations 22 of Gores are designed for direct contact with the wearer’s teeth. However, this purpose would be frustrated by placing them on an overmolded core, where they would not be directly in contact with the wearer’s teeth.

Response:
	Argument is unpersuasive. Regardless of whether the dentations 22 of Gores impart any further flexibility, the dentations 22 nonetheless are flexible such that pivoting is permitted of at least one bite pad segment relative to another bite pad segment (Gores, Col 2, Lines 23-25, the outer edges of 
	Placing the dentations on the overmolded core does not defeat the purpose. Although they would not directly contact the wearer’s teeth, the cushioning effect remains as the dentations would still distribute force.

Argument:
	New Independent Claim 25 overcomes the prior art of record, particularly Farrell and Gores, as the prior art fails to teach or suggest the use of a “positioning element”.

Response:
	Argument is persuasive. However, a new rejection has been presented as necessitated by amendments to the claims.

New Rejections Necessitated by the Applicant’s Amendments
	In light of Applicant’s amended claims, a new 102 and 103 rejection is presented below as a new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0254256 A1 (Farrell).
In regards to Claim 1, Farrell discloses a dental guard (Title, Oral Appliance. Paragraph 0018, the oral appliance may be a sports guard or a mouthguard) comprising:
a core 2 (base member 2) from a first material (Paragraph 0127, the base member 2 is made of a rigid plastics material. In the illustrated embodiment, the base member is made of a polyamide material that is nylon) having a first softening point temperature (Paragraph 0127, rigid plastics material that does not melt or soften when exposed to temperatures below about 300˚C. Additionally, the material disclosed is nylon, which inherently has a softening point as a material property), the core comprising a pair of continuous bite pads 15 (Transverse frame members 15) (Paragraph 0177, inner longitudinal frame member 12 is thickened somewhat along its full length so that it projects up above the horizontal transverse frame members 15. This is shown particularly clearly in Figs 17 and 18. Paragraph 0114, outer and inner longitudinal frame members 10 and 12 joined at spaced intervals by transverse frame members 15. These form the bite pads. Because the transverse frame members 15 are all connected via inner longitudinal frame members 10 and 12, the bite pads are continuous) interconnected by an anterior arch segment 17 (front central region 17) (Paragraph 0116, in the illustrated embodiment the base member 2 has several transverse frame members 15. One of these is located proximate to the front central region 17 of the circular elements 10, 12. Further illustrated in Fig 3 and 11, wherein the left and right bite pads are connected via the front central region 17. The front central region 17 is an 
an outer layer 5 (teeth engagement layer 5) overmolded onto the core (Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2) and substantially covering the maxillary and mandibular occlusal surfaces of the pair of bite pads 15 (Paragraph 0014, wherein the bite pads 15 are part of base member 2. Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2), the outer layer being formed from a second material (Paragraph 0013, teeth engagement member 5 made of silicone rubber) having a second softening point (silicone rubber) that is less than the first softening point temperature (nylon) (Paragraph 0127, nylon does not soften or melt when it comes into contact with molten silicone when silicone is injection moulded onto the nylon) , the outer layer 5 defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Paragraph 0113, teeth engaging member 5 defines all the operative surfaces that interact with and engage the teeth and gum tissues of the mouth of a user).
In regards to Claim 2, Farrell discloses the invention as claimed above.
Farrell further discloses the second softening point temperature is at least 20 ˚C lower than the first softening point (Paragraph 0026, the polymeric material [of the base member 2] may maintain its form and not soften when it is exposed to flowing material [that is, the second material] at a temperature of 160 degrees Celsius or below. In some embodiments it may maintain its form and not 
	In regards to Claim 5, Farrell discloses the invention as claimed above.
	Farrell further discloses the first softening point temperature is greater than 80˚C (Paragraph 0127, the base member 2 is made of a rigid plastics material that does not melt or soften when exposed to temperatures below 300˚C.
	In regards to Claim 7, Farrell discloses the invention as claimed above.
	Farrell further discloses the first material comprises a polyurethane, polycaprolactone, polypropylene, polyester, or methacrylate resin material (Claim 7, wherein the polymeric material of the base member is an addition polymer including polyethylene or polypropylene or a condensation polymer including polyurethane or polycarbonate or a thermoplastic elastomer that is santoprene).
	In regards to Claim 9, Farrell discloses the invention as claimed above.
	Farrell further discloses each of the bite pads 15 has a thickness that is greater than the thickness of at least a portion of the arch segment 17 (Paragraph 0177, inner longitudinal member 12 is thickened somewhat along its full length so that it projects up above the horizontal transverse frame members 15. This is shown clearly in Figs 17 and 18. Paragraph 170, there are particularly prominent transverse members 15 in the front central region 17).
	In regards to Claim 18, Farrell discloses the invention as claimed above.
	Farrell further discloses the outer layer 5 (teeth engaging member 5) defines, at least in part, a channel 46 (upper channel 46) adapted to receive maxillary teeth of the user (Paragraph 0132, teeth engaging member 5 comprises a central web 40. These flanges 44, 45 together with the web 40 form upper and lower channels 46, 47 together with the web 40 form upper and lower channels 46, 47 within which the upper and lower teeth are received).
In regards to Claim 19, Farrell discloses the invention as claimed above.
	Farrell further discloses the core 2 comprises a lattice structure 40 (web 40) extending from the bite pads and arch segments (Paragraph 0132, web 40 fills in the space between cross elements 15 and also forms a layer of some thickness over the open frame. Paragraph 0143, the web 40 of the teeth engaging member 5, eg upper and lower faces thereof, tapers outwardly from the front region of the member 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 5,865,619 (Cross, III et al., hereinafter referred to as Cross). Extrinsic evidence is provided by International Polymers Company (Hereinafter referred to as IPC) (http://www.ce1egitim.com/EVA%20Copolymer%20SDS.pdf).
In regards to Claim 3, Farrell discloses the invention as claimed above.
Farrell does not further disclose:
the second softening point temperature is less than 90˚C.
Cross teaches an analogous dental guard (Abstract, a performance enhancing and force absorbing dental appliance adapted to lie within the mouth of an athlete), further teaching an analogous outer layer 274 (Impressionable layer 274) having a second material (ethylene vinyl acetate. Col 9, Lines 62-65, the impressionable layer 274 is softenable by heat. In this regard, the impressionable layer 274 preferably comprises about 50% by weight of a polycaprolactone polymer and about 50% by weight of ethylene vinyl acetate) having a second softening point temperature less than 90˚C (IPC’s EVA SDS, Page 5, Melting Point is 80-120˚C) for the purpose of being softenable by heat (Col 9, Lines 61-62) such that the impressionable layer 274 is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Col 3, Lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer layer, as disclosed by Farrell, to be made of EVA, as taught by Cross, in order to have a second softening point lower than a first softening point, such that the core remains rigid for protection (Farrell, Paragraph 0025, the base member may be regarded as being stiff and resist being deformed when a force is applied thereto) while the outer layer is customizable to fit the 
In regards to Claim 4, Farrell discloses the invention as claimed above.
Farrell does not further disclose:
the second softening point temperature is from about 40˚C to about 80˚C.
Cross teaches an analogous dental guard (Abstract, a performance enhancing and force absorbing dental appliance adapted to lie within the mouth of an athlete), further teaching an analogous outer layer 274 (Impressionable layer 274) having a second material (polycaprolactone polymer. Col 9, Lines 62-65, the impressionable layer 274 is softenable by heat. In this regard, the impressionable layer 274 preferably comprises about 50% by weight of a polycaprolactone polymer and about 50% by weight of ethylene vinyl acetate) having a second softening point temperature between about 40˚C to about 80˚C (IPC’s EVA SDS, Page 5, Melting Point is 80-120˚C) for the purpose of being softenable by heat (Col 9, Lines 61-62) such that the impressionable layer 274 is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Col 3, Lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer layer, as disclosed by Farrell, to be made of EVA, as taught by Cross, in order to have a second softening point lower than a first softening point, such that the core remains rigid for protection (Farrell, Paragraph 0025, the base member may be regarded as being stiff and resist being deformed when a force is applied thereto) while the outer layer is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Cross, Col 3, Lines 26-30).
In regards to Claim 6, Farrell discloses the invention as claimed above.
Farrell does not further disclose:
the second material comprises polycaprolactone.
Cross teaches an analogous dental guard (Abstract, a performance enhancing and force absorbing dental appliance adapted to lie within the mouth of an athlete), further teaching an analogous outer layer 274 (Impressionable layer 274) having a second material comprising polycaprolactone (polycaprolactone polymer. Col 9, Lines 62-65, the impressionable layer 274 is softenable by heat. In this regard, the impressionable layer 274 preferably comprises about 50% by weight of a polycaprolactone polymer and about 50% by weight of ethylene vinyl acetate for the purpose of being softenable by heat (Col 9, Lines 61-62) such that the impressionable layer 274 is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Col 3, Lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer layer, as disclosed by Farrell, to be made of polycaprolactone, as taught by Cross, in order to have a second softening point lower than a first softening point, such that the core remains rigid for protection (Farrell, Paragraph 0025, the base member may be regarded as being stiff and resist being deformed when a force is applied thereto) while the outer layer is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Cross, Col 3, Lines 26-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 2011/0067711 A1 (Jansheshki et al., hereinafter referred to as Jansheshki).
In regards to Claim 8, Farrell discloses the invention as claimed above.
Farrell does not further disclose:
the maxillary occlusal surfaces of one of the bite pads is located within a first plane, at least a portion of the arch segment having a maxilla-facing surface located within a second plane, the relative angle between the first plane and the second plane being from about 20˚ to 50˚.
	Jansheshki teaches an analogous dental guard (Title, Night Time Dental Protector), further teaching a maxillary occlusal surface 28 (bite surface 28) (Paragraph 0040, the dental appliance also includes a formable bite surface 28 which is the contact surface of the formable portion 14, for contact with, for example, the upper teeth of the wearer and a bite surface (not shown) of the bite tray 12) of one of the bite pads 12 (bite tray 12) within a first plane, a portion of an analogous arch segment 24a (buccal side edge 24a) having a maxilla-facing surface located within a second plane, the relative angle between the first plane and the second plane being from about 20˚ to 50˚ (Paragraph 0049, the bite surface 26 or the lingual edge 22a forms the contoured ramp. In some embodiments, Figs 4a and 4b, the contoured shape of the bite tray 12 is formed such that the bite surface 26 and the buccal edge 24a of the bite tray 12 are disposed at less than 90˚ to form a valley 29 in the anterior section 20) for the purpose of reflecting the shape (and therefore better fitting) the shape of the glenoid fossa (Paragraph 0049). Examiner notes that the glenoid fossa is also referred to as a mandibular fossa (as there are multiple glenoid fossa).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle of the maxillary occlusal surface of the bite pad in relation to the arch segment, as taught by Jansheshki, in order to better reflect the shape of the glenoid fossa, thereby aligning the wearer’s teeth and jaw in an anatomically correct positioning, thereby allowing for a more comfortable fit during use (Jansheshki, Paragraph 0049).

Claims 10-11, 13-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 3,496,936 (Gores).
In regards to Claim 10, Farrell discloses the invention as claimed above.
Farrell does not further disclose:
wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment.
Gores teaches an analogous dental guard (Title, Mouthguard), further teaching analogous bite pads 14, 16 (posterior portions 14, 16) comprise one or more hinges 24 (slots 24) formed therein (Fig 2, wherein hinges 24 lie within the posterior portions 14, 16) that divide the bite pads into respective bite segments 22 (dentations 22) (Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (Col 2, Lines 12-14, by reason of the shape and resilience of the series of dentations 22, when they contact the teeth of the opposed jaw, they flex and conform to tooth contours) for the purpose of providing a cushioning effect that is uniformly and evenly functional between the jaws (Col 2, Lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Farrell to include hinges that divide the bite pads, as taught by Gores, in order to further improve the shock distribution of the dental guard by providing a cushioning effect that is uniformly and evenly functional between the jaws (Gores, Col 2, Lines 15-16).
In regards to Claim 11, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses the one or more hinges 24 comprise an area of reduced thickness in the bite pads (Gores, Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. In this way the edges of the dentations are feather-like. Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal to insure flexibility of the dentations Fig 4, wherein the trenches 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slots as disclosed by Farrell in view of Gores to have one or more hinges comprise an area of reduced thickness in the bite pads, as taught by Gores, in order to further enhance the cushioning effect of the bite pad segments by enhancing or controlling the conformability of the bite pads 22 (Gores, Col 2, Lines 41-43) via shape (Gores, Col 2, Line 11).
In regards to Claim 13, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses at least one of the one or more hinges 24 (Gore, slots 24) being of longitudinal configuration relative to at least one of the bite pads (Gores, Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal. Although Gores defines the slits to be extending antero-posteriorly (Col 2, Lines 40-41), the trenches of the dentations may also be considered slits longitudinally dividing the bite pads, as they also provide flexibility to the bite pads. Further illustrated in Figs 2 and 4, wherein posterior regions 14, 16 are separated into rectangular grids) for the purpose of insuring flexibility of the dentations (Gores, Col 2, Lines 28-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Farrell in view of Gores to have slits configured longitudinally relative to at least one of the bite pads, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 14, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses at least one of the one or more hinges 24 (Gore, slots 24) being transverse to a longitudinal configuration relative to at least one of the bite pads (Gores, Col 2, Lines 40-44, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Farrell in view of Gores to have slits configured transverse to a longitudinal configuration relative to at least one of the bite pads, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 15, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses each of the bite pads 12, 14 comprising at least two hinges 24 (slots 24) (Figs 2 and 4, wherein there are at least two lots presented), wherein at least one hinge in each bite pad is of longitudinal configuration relative to the bite pad (Gores, Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal. Although Gores defines the slits to be extending antero-posteriorly (Col 2, Lines 40-41), the trenches of the dentations may also be considered slits longitudinally dividing the bite pads, as they also provide flexibility to the bite pads. Further illustrated in Figs 2 and 4, wherein posterior regions 14, 16 are separated into rectangular grids) and at least one other hinge in each bite pad is transverse to the longitudinal axis of the bite pad (Gores, Col 2, Lines 40-44, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. Further illustrated in Figs 2 and 4, wherein posterior regions 14, 16 are separated into rectangular grids) for the purpose of insuring flexibility of the dentations (Gores, Col 2, Lines 28-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Farrell in view of Gores to have slits configured longitudinally to and transverse to a longitudinal configuration relative to at least one of the bite pads, as taught by Gores, in 
In regards to Claim 16, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses the bite pads comprise one or more openings formed therein (Gores, Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal to insure flexibility of the dentations. As further illustrated in Figs 2 and 4, there are trenches and peaks in the dentation. As such, the space formed between the peaks may be considered an opening) for the purpose of insuring flexibility to the dentations (Gores, Col 2, Lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Farrell in view of Gores to have bite pads comprising one or more openings formed therein, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 17, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses the bite pads 12, 14 comprise a positioning element 18 (Gores, channel 18) located in a posterior portion of each bite pad (Gores, Col 1, Lines 52-55, a channel 18 is formed in the base member 10 and is shaped to fit the wearer’s jaw. Further illustrated in Figs 1-4, wherein channel 18 extends as posterior as the bite pads) and extending from the maxillary occlusal surface of each bite pad (Gores, Col 1, Lines 60-63, usually such a mouthguard 10 is worn on the upper jaw), the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Gores, Col 1, Lines 50-55, a channel 18 is formed in the base member 10 and is shaped to fit the wearer’s jaw. The walls of the channel overlie to sides of the teeth, inside and out, and may cover a portion of the gums as desired. Further, because the channel 18 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pad as disclosed by Farrell in view of Gores to include a positioning element for receiving a maxillary molar, as taught by Gores, in order to further the stability of the oral appliance by fitting to a wearer’s jaw (Gores, Col 1, Lines 52-54).
Alternatively, in regards to Claim 17, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses the bite pads 15 (Farrell, transverse frame members 15) comprise a positioning element 25, 30 (Farrell, outer and inner flanges 25, 30) located in a posterior portion of each bite pad (Farrell, Paragraph 0123, outer and inner flanges 25 and 30 together apply a correcting force to any misaligned teeth in the upper and lower arches of the user and thereby promote correct positioning of the upper teeth. Further illustrated in Fig 10-11, wherein the outer and inner flanges extend towards the posterior end of each bite pad) and extending from the maxillary occlusal surface of each bite pad (Farrell, Paragraph 0123, outer and inner flanges 25 and 30 together apply a correcting force to any misaligned teeth in the upper and lower arches. Paragraph 0071, wherein the device engages both the upper teeth and the lower teeth. Because the base member 2 is one piece, as opposed as one for the upper and lower teeth, the bite pads have opposed maxillary and mandibular occlusal surfaces), the positioning element 24, 30 being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Farrell, Paragraph 0123, outer and inner flanges 25 and 30 together apply a correcting force to any misaligned teeth in the upper and lower arches of the user and thereby promote correct positioning of the upper teeth. Further illustrated in Fig 10-11, wherein the outer and inner flanges extend towards the posterior end of each bite pad. Paragraph 0045, the outer flange in the central front region is higher than the flange on the left and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pad as disclosed by Farrell in view of Gores to include a positioning element for receiving a maxillary molar, as disclosed by Farrell, in order to further promote the correct positioning of teeth while also satisfying its function of dental protection (Farrell, Paragraph 0018).
In regards to Claim 24, Farrell discloses a dental guard (Title, Oral Appliance. Paragraph 0018, the oral appliance may be a sports guard or a mouthguard) comprising:
a core 2 (base member 2) from a first material (Paragraph 0127, the base member 2 is made of a rigid plastics material. In the illustrated embodiment, the base member is made of a polyamide material that is nylon) having a first softening point temperature (Paragraph 0127, rigid plastics material that does not melt or soften when exposed to temperatures below about 300˚C. Additionally, the material disclosed is nylon, which inherently has a softening point as a material property), the core comprising a pair of bite pads 15 (Transverse frame members 15) (Paragraph 0177, inner longitudinal frame member 12 is thickened somewhat along its full length so that it projects up above the horizontal transverse frame members 15. This is shown particularly clearly in Figs 17 and 18. Paragraph 0114, outer and inner longitudinal frame members 10 and 12 joined at spaced intervals by transverse frame members 15. These form the bite pads) interconnected by an anterior arch segment 17 (front central region 17) (Paragraph 0116, in the illustrated embodiment the base member 2 has several transverse frame members 15. One of these is located proximate to the front central region 17 of the circular elements 10, 12. Further illustrated in Fig 3 and 11, wherein the left and right bite pads are connected via the front central region 17. The front central region 17 is an arch because the oral appliance mimics the shape of dentition), each of the bite pads comprising opposed maxillary and mandibular occlusal surfaces (top and bottom surfaces of transverse frame members 15) (Paragraph 0071, wherein the 
an outer layer 5 (teeth engagement layer 5) overmolded onto the core (Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2) and substantially covering the maxillary and mandibular occlusal surfaces of the pair of bite pads 15 (Paragraph 0014, wherein the bite pads 15 are part of base member 2. Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2), the outer layer being formed from a second material (Paragraph 0013, teeth engagement member 5 made of silicone rubber) having a second softening point (silicone rubber) that is less than the first softening point temperature (nylon) (Paragraph 0127, nylon does not soften or melt when it comes into contact with molten silicone when silicone is injection moulded onto the nylon) , the outer layer 5 defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Paragraph 0113, teeth engaging member 5 defines all the operative surfaces that interact with and engage the teeth and gum tissues of the mouth of a user).
Farrell does not further disclose:
wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment.
Gores teaches an analogous dental guard (Title, Mouthguard), further teaching analogous bite pads 14, 16 (posterior portions 14, 16) comprise one or more hinges 24 (slots 24) formed therein (Fig 2, wherein hinges 24 lie within the posterior portions 14, 16) that divide the bite pads into respective bite segments 22 (dentations 22) (Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Farrell to include hinges that divide the bite pads, as taught by Gores, in order to further improve the shock distribution of the dental guard by providing a cushioning effect that is uniformly and evenly functional between the jaws (Gores, Col 2, Lines 15-16).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 3,496,936 (Gores) and further in view of US 2009/0165805 A1 (Syrop et al., hereinafter referred to as Syrop).
In regards to Claim 12, Farrell in view of Gores discloses the invention as claimed above.
Farrell in view of Gores further discloses an area of reduced thickness 24 (slots 24) in the bite pads comprises trenches (Gores, Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. In this way the edges of the dentations are feather-like. Fig 4, wherein the trenches of slots 24 represent reduced thickness), one of the trenches being formed in the mandibular occlusal surface (Col 1, Lines 35-45, wherein Fig 2 and 4 are on the underside of the mouthguard. Col 1, Lines 60-63, usually such a mouthguard 10 is worn on the upper jaw, but, obviously, it may be worn on the lower jaw) for the purpose of contacting the teeth of the opposed jaw, flexing and conforming to the tooth contours to provide a cushioning effect (Gores, Col 2, Lines 12-15).

Farrell in view of Gores does not further disclose:
a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface.
Syrop teaches an analogous dental guard (Title, mouth guard), further teaching analogous bite pads 140, 240, 160, 260 (upper bite pads 140, 240, lower bite pads 160, 260), having a pair of superposed trenches 110b (grooves 110b) (Paragraph 0028, the bite surfaces are preferably provided with a cushioning texture or contour 110. Paragraph 0031, a user places the mouth guard 50 into the mouth and bites down on the bite pads such that the upper teeth 400 contact the upper bite pads 140, 240, and the lower teeth 500 contact the lower bite pads 160, 260. Preferably, the upper and lower molar regions will contact the texture 110 provided on the upper and lower bite pads respectively. Further illustrated in Fig 14B, wherein upper and lower trenches are superposed on one bite pad), one of the trenches being formed in the maxillary occlusal surface (Paragraph 0028, the upper teeth 400 contact the upper bite pads 140) for the purpose of providing a cushion-like seal for the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Farrell in view of Gores to have trenches superposed on each other, with one of the trenches formed in the maxillary occlusal surface, as taught by Syrop, in order to further provide a cushion-like seal for the user, such that the trenches aid in maintaining the user’s teeth in gripping contact with the bite surfaces, while at the same time reducing the surface area in contact with the teeth (Syrop, Paragraph 0028).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 5,865,619 (Cross). Extrinsic evidence is provided by International Polymers Company (IPC) (http://www.ce1egitim.com/EVA%20Copolymer%20SDS.pdf) and Matweb (http://www.matweb.com/index.aspx).
In regards to Claim 20, Farrell discloses the invention as claimed above.
Farrell further discloses a method of using the dental guard, comprising heating the dental guard to a temperature (Paragraph 0026, the first material may maintain its form when it is exposed to flowing material at a temperature of 160 degrees or below. Paragraph 0034, an encasing teeth engaging member of silicone or PVC that is considerably softer and more formable than the base member. Paragraph 0135-0136, wherein the two silicone suppliers listed are KE-1950-70, and Bayer LSR 2050. These are both injection molded at 120˚C and 140˚C respectively, as indicated by their datasheets) thereby softening at least a portion of the dental guard (teeth engaging member 5, injection molding using liquid silicone rubber involves softening the material to extrude through a nozzle. Paragraph 0136, these two components are then pumped into a static mixer and mixed thoroughly and then injected into the injection mould die) and positioning the dental guard within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface (Paragraph 0132, teeth engaging member 5 comprises a central web 40. These flanges 44, 45 together with the web 40 form upper and lower channels 46, 47 together with the web 40 form upper and lower channels 46, 47 within which the upper and lower teeth are received).
Farrell does not further disclose:
heating the dental guard to a temperature less than the boiling point of water.
Cross teaches an analogous dental guard (Abstract, a performance enhancing and force absorbing dental appliance adapted to lie within the mouth of an athlete), further teaching a method of heating the dental guard to a temperature less than the boiling point of water (Col 4, Lines 3-5, dipping 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer layer, as disclosed by Farrell, to be made of EVA and therefore softenable at a temperature less than the boiling point water, as taught by Cross, in order to have a second softening point lower than a first softening point, such that the core remains rigid for protection (Farrell, Paragraph 0025, the base member may be regarded as being stiff and resist being deformed when a force is applied thereto) while the outer layer is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Cross, Col 3, Lines 26-30).
In regards to Claim 21, Farrell in view of Cross discloses the invention as claimed above.
Farrell in view of Cross further discloses the heating step comprising heating the dental guard to a temperature of about 40˚C to 80˚C (Col 4, Lines 3-5, dipping the device into warm water and then inserting the device in the mouth. Col 9, Lines 62-63, the impressionable layer 274 is softenable by heat. IPC’s EVA SDS, Page 5, Melting Point is 80-120˚C) for the purpose of being softenable by heat (Col 9, Lines 61-62) such that the impressionable layer 274 is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Col 3, Lines 26-30).

In regards to Claim 22, Farrell in view of Cross discloses the invention as claimed above.
Farrell in view of Cross further discloses molding the softened portion 274 (Cross, impressionable layer 274) of the dental guard around at least some of the user’s maxillary teeth (Cross, Col 4, Lines 3-5, dipping the device into warm water and then inserting the device in the mouth. Col 9, Lines 62-63, the impressionable layer 274 is softenable by heat. Col 3, Lines 26-30, the appliance is customizable to fit the indentations of the upper and lower posterior teeth) for the purpose of facilitating inter digitation of the upper and lower teeth (Cross, Col 8, Lines 37-40) into the layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tooth channels as disclosed by Farrell in view of Cross to be moldable around some of the user’s maxillary teeth, as taught by Cross, in order to facilitate inter digitation of the upper and lower teeth (Cross, Col 8, Lines 37-40) such that the dental guard better fits the dentation of a user.
In regards to Claim 23, Farrell in view of Cross discloses the invention as claimed above.
Farrell in view of Cross further discloses permitting the softened portion 274 (Cross, impressionable layer 274) of the dental guard to cool and harden within the user’s mouth prior to the removal of the dental guard (Cross, Col 10, Lines 33-37, a straw 320 may also be provided to allow the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dental guard accessories, as disclosed by Farrell in view of Cross, to include a straw to draw cool water within a user’s mouth, as taught by Cross, in order to allow the wearer to suck cold water into the mouth to harden the impressionable material 274A after fitting (Cross, Col 10, Lines 33-37), further enhancing the device by preventing the removal of a softened dental guard from bending or kinking the device and needing remolding.

	Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over 2007/0254256 A1 (Farrell) in view of US 8,678,010 B2 (Wright).
In regards to Claim 25, Farrell discloses a dental guard (Title, Oral Appliance. Paragraph 0018, the oral appliance may be a sports guard or a mouthguard) comprising:
a core 2 (base member 2) from a first material (Paragraph 0127, the base member 2 is made of a rigid plastics material. In the illustrated embodiment, the base member is made of a polyamide material that is nylon) having a first softening point temperature (Paragraph 0127, rigid plastics material that does not melt or soften when exposed to temperatures below about 300˚C. Additionally, the material disclosed is nylon, which inherently has a softening point as a material property), the core comprising a pair of bite pads 15 (Transverse frame members 15) (Paragraph 0177, inner longitudinal frame member 12 is thickened somewhat along its full length so that it projects up above the horizontal transverse frame members 15. This is shown particularly clearly in Figs 17 and 18. Paragraph 0114, outer and inner longitudinal frame members 10 and 12 joined at spaced intervals by transverse frame members 15. These form the bite pads) interconnected by an anterior arch segment 17 (front central region 17) (Paragraph 0116, in the illustrated embodiment the base member 2 has several transverse frame 
an outer layer 5 (teeth engagement layer 5) overmolded onto the core (Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2) and substantially covering the maxillary and mandibular occlusal surfaces of the pair of bite pads 15 (Paragraph 0014, wherein the bite pads 15 are part of base member 2. Paragraph 0013, the orthodontic trainer 1 further includes a teeth engagement member 5 made of silicone rubber that encloses and encases the base member 2), the outer layer being formed from a second material (Paragraph 0013, teeth engagement member 5 made of silicone rubber) having a second softening point (silicone rubber) that is less than the first softening point temperature (nylon) (Paragraph 0127, nylon does not soften or melt when it comes into contact with molten silicone when silicone is injection moulded onto the nylon) , the outer layer 5 defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Paragraph 0113, teeth engaging member 5 defines all the operative surfaces that interact with and engage the teeth and gum tissues of the mouth of a user).
Farrell does not further disclose:
wherein the bite pads comprise a positioning element located in a posterior portion of each bite pad and extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar,
wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments.
Wright teaches an analogous dental guard (Title, Mouthguard with Magnetic Tethering), further teaching analogous bite pads 140 (interior tray portion 140) (Col 5, Lines 42-45, interior tray portion 140 made of a semi-rigid material on which the molars and incisor teeth will contact during and after initial fitting) comprise a positioning element 130, 131 (rear internal scaffolds 130, 131) located in a posterior portion of each bite pad (Col 3, Lines 15-17, wherein the exoskeleton comprises front and rear interior scaffold structures having a predetermined height above a bottom of the U-shaped tapered base selected to contact incisor and molar teeth) and extending from the maxillary occlusal surface of each bite pad (Figs 1 and 2, wherein the scaffolds 130 and 131 are shown. Fig 1 is labeled as a top view. The scaffolds contact a maxillary occlusal surface), the positioning element 130 being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Col 3, Lines 15-17, wherein the exoskeleton comprises front and rear interior scaffold structures having a predetermined height above a bottom of the U-shaped tapered base selected to contact incisor and molar teeth),
wherein the positioning element 130, 131 is located on a peaked segment of the bite pad posterior portion (Col 6, Lines 9-10, the rear right/left interior scaffolds 130/131 may be oriented at rear interior scaffold centerline angle 12.5 degrees. Col 2-3, Lines 67-3, scaffolds at experimentally determined angles and/or heights to ensure proper tooth and jaw positioning for protection of a wide population of users), the peaked segment being formed by intersecting sloped bite pad segments (Fig 1, wherein the scaffolds are peaked segments of the bite pad) for the purpose of having an experimentally 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads, as disclosed by Farrell, to include a positioning element located in a posterior portion of each bite pad, as taught by Wright, in order to ensure a proper tooth and jaw positioning for a wide population of users (Wright, Col 2-3, Lines 67-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        11 January 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786